United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
__________

No. 00-2492
__________

Robert Calia; Carlos Sardinas;        *
Michael Tutorino; Charles Wheat;      *
Billy Williams; Early Reynolds; Ross  *
Distefano; Jonny Trotter; Walter      *
Kidwell; Randall Dunkin; Clice Hall;  *
James McGuire; Jeffrey D. Hodges;     *
Randolph Linville,                    *
                                      *
             Plaintiffs,              *
                                      *   Appeals from the United States
Shelby Harris,                        *   District Court for the
                                      *   Western District of Missouri.
             Interested Party,        *
                                      *       [UNPUBLISHED]
Stanley Paul Smith,                   *
                                      *
             Appellant,               *
                                      *
Dan Brown; Thomas A. Benton; Andre *
Dial; Richard C. Beaman; Chester Paul *
Bridges; Christopher W. Pace,         *
                                      *
             Interested Parties,      *
                                      *
Rolf A. Rosendahl; Bobby Dean Lewis; *
Richard F. Toler; Donald Glenn        *
Cammann; Willie Wright,               *
                                      *
             Interested Parties,      *
                                      *
Francis Kamuf; Michael Peterson;      *
James K. Kinne; Johnny D. Howard;      *
Karl G. Piper; Shawn Dinwiddie,        *
                                       *
              Interested Parties,      *
                                       *
      v.                               *
                                       *
Dora Schriro; Mike Kemna; George       *
Lombardi; Linda Durham; Bill           *
Burgess; Bill Armontrout; Steve        *
Moore,                                 *
                                       *
              Appellees.               *

__________

No. 00-2496
__________

Robert Calia; Carlos Sardinas;        *
Michael Tutorino; Charles Wheat;      *
Billy Williams; Early Reynolds; Ross  *
Distefano; Jonny Trotter; Walter      *
Kidwell; Randall Dunkin; Clice Hall;  *
James McGuire; Jeffrey D. Hodges;     *
Randolph Linville,                    *
                                      *
             Plaintiffs,              *
                                      *
Shelby Harris; Stanley Paul Smith,    *
                                      *
             Interested Parties,      *
                                      *
Dan Brown; Thomas A. Benton; Andre *
Dial; Richard C. Beaman; Chester Paul *
Bridges; Christopher W. Pace,         *
                                      *

                                       -2-
              Appellants,            *
                                     *
Rolf A. Rosendahl; Bobby Dean Lewis; *
Richard F. Toler; Donald Glenn       *
Cammann; Willie Wright; Francis      *
Kamuf; Michael Peterson;             *
James K. Kinne; Johnny D. Howard;    *
Karl G. Piper; Shawn Dinwiddie,      *
                                     *
             Interested Parties,     *
                                     *
      v.                             *
                                     *
Dora Schriro; Mike Kemna; George     *
Lombardi; Linda Durham; Bill         *
Burgess; Bill Armontrout; Steve      *
Moore,                               *
                                     *
             Appellees.              *
__________

No. 00-2499
__________

Robert Calia; Carlos Sardinas;        *
Michael Tutorino; Charles Wheat;      *
Billy Williams; Early Reynolds; Ross  *
Distefano; Jonny Trotter; Walter      *
Kidwell; Randall Dunkin; Clice Hall;  *
James McGuire; Jeffrey D. Hodges;     *
Randolph Linville,                    *
                                      *
             Plaintiffs,              *
                                      *
Shelby Harris; Stanley Paul Smith;    *
Dan Brown; Thomas A. Benton; Andre *
Dial; Richard C. Beaman; Chester Paul *

                                       -3-
Bridges; Christopher W. Pace; Rolf A.   *
Rosendahl; Bobby Dean Lewis;            *
Richard F. Toler; Donald Glenn          *
Cammann; Willie Wright,                 *
                                        *
              Interested Parties,       *
                                        *
Francis Kamuf,                          *
                                        *
              Appellant,                *
                                        *
Michael Peterson; James K. Kinne;       *
Johnny D. Howard; Karl G. Piper;        *
Shawn Dinwiddie,                        *
                                        *
              Interested Parties,       *
                                        *
      v.                                *
                                        *
Dora Schriro; Mike Kemna; George        *
Lombardi; Linda Durham; Bill            *
Burgess; Bill Armontrout; Steve         *
Moore,                                  *
                                        *
              Appellees.                *
__________

No. 00-2501
__________

Robert Calia; Carlos Sardinas;          *
Michael Tutorino; Charles Wheat;        *
Billy Williams; Early Reynolds; Ross    *
Distefano; Jonny Trotter; Walter        *
Kidwell; Randall Dunkin; Clice Hall;    *
James McGuire; Jeffrey D. Hodges;       *
Randolph Linville,                      *

                                        -4-
                                      *
             Plaintiffs,              *
                                      *
Shelby Harris; Stanley Paul Smith,    *
Dan Brown; Thomas A. Benton; Andre *
Dial,                                 *
                                      *
             Interested Parties,      *
                                      *
                                      *
Richard C. Beaman,                    *
                                      *
             Appellant,               *
                                      *
Chester Paul Bridges; Christopher W. *
Pace; Rolf A. Rosendahl; Bobby Dean *
Lewis; Richard F. Toler; Donald Glenn *
Cammann; Willie Wright; Francis       *
Kamuf,                                *
                                      *
             Interested Parties,      *
                                      *
Michael Peterson; James K. Kinne;     *
Johnny D. Howard; Karl G. Piper;      *
Shawn Dinwiddie,                      *
                                      *
             Appellants,              *
                                      *
      v.                              *
                                      *
Dora Schriro; Mike Kemna; George      *
Lombardi; Linda Durham; Bill          *
Burgess; Bill Armontrout; Steve       *
Moore,                                *
                                      *
             Appellees.               *
__________

                                     -5-
No. 00-2936
__________

Robert Calia,                         *
                                      *
             Appellant,               *
                                      *
Carlos Sardinas; Michael Tutorino,    *
                                      *
             Plaintiffs,              *
                                      *
Charles Wheat,                        *
                                      *
             Appellant,               *
                                      *
Billy Williams; Early Reynolds; Ross  *
Distefano; Jonny Trotter; Walter      *
Kidwell; Randall Dunkin; Clice Hall;  *
James McGuire; Jeffrey D. Hodges;     *
Randolph Linville,                    *
                                      *
             Plaintiffs,              *
                                      *
Shelby Harris; Stanley Paul Smith;    *
Dan Brown; Thomas A. Benton; Andre *
Dial; Richard C. Beaman; Chester Paul *
Bridges; Christopher W. Pace; Rolf A. *
Rosendahl; Bobby Dean Lewis;          *
Richard F. Toler; Donald Glenn        *
Cammann; Willie Wright; Francis       *
Kamuf; Michael Peterson; James K.     *
Kinne; Johnny D. Howard; Karl G.      *
Piper; Shawn Dinwiddie,               *
                                      *
             Interested Parties,      *
                                      *
       v.                             *

                                     -6-
                                          *
Dora Schriro; Mike Kemna; George          *
Lombardi; Linda Durham; Bill              *
Burgess; Bill Armontrout; Steve           *
Moore,                                    *
                                          *
             Appellees.                   *




                                   ___________

                          Submitted: February 7, 2001
                              Filed: February 16, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        These consolidated appeals stem from a class action proceeding for injunctive
relief related to problems created by overcrowding at Western Missouri Correctional
Center. The inmates appeal the order of the District Court1 granting summary judgment
to the prison officials. We grant the pending motions to appeal in forma pauperis, and
deny the pending motions for appointment of counsel.

     Applying the same legal standards as the District Court, we review the grant of
summary judgment de novo. Dulany v. Carhahan, 132 F.3d 1234, 1237 (8th Cir.
1997). After carefully reviewing the record and governing precedent, we conclude that


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                         -7-
the inmates failed to raise sufficient material facts to defeat summary judgment on their
claims. See Fed. R. Civ. P. 56(c). Accordingly, we affirm the judgment of the District
Court. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -8-